344 F.2d 960
Joe Don SARSYCKI, Appellant,v.UNITED STATES of America, Appellee.
No. 7984.
United States Court of Appeals Tenth Circuit.
April 30, 1965.

Randolf H. Aires, Denver, Colo., for appellant.
Jack R. Parr, Asst. U. S. Atty. (B. Andrew Potter, U. S. Atty., was with him on the brief), for appellee.
Before BREITENSTEIN and HILL, Circuit Judges, and CHRISTENSEN, District Judge.
PER CURIAM.


1
In this direct appeal from the judgment entered on a jury verdict finding him guilty of various narcotic offenses appellant Sarsycki seeks reversal on the sole ground that the prosecutor's closing argument was unfair and improper. That argument contains metaphorical allusions and oratorical efforts which are not befitting an officer who is charged with the duty of fairly, firmly, and dispassionately prosecuting offenses against federal statutes. Sill Corporation v. United States, 10 Cir., 343 F.2d 411. The question is whether the argument was so offensive as to deprive appellant of a fair trial. McManaman v. United States, 10 Cir., 327 F.2d 21, 24, certiorari denied sub nom. Jenkins v. United States, 377 U.S. 945, 84 S. Ct. 1351, 12 L. Ed. 2d 307.


2
The record shows that appellant engaged in the narcotic traffic. The evidence of the government was not denied. The trial judge ruled that the argument was within proper limits. In our opinion the flamboyant statements could not have unfairly or unduly influenced the jury.


3
Affirmed.